Mr. Justice Higbee delivered the opinion of the court. 2. Municipal corporations, § 865*—when instruction properly refused. In an action for disturbance of the peace in violation of a city ordinance, instruction for defendant failing to require the jury to find from a preponderance of the evidence that defendant was attempting to prevent an assault upon another, held properly refused. 3. Municipal corporations, § 865*—abstract instructions. Requested instruction telling the jury that a bystander could interfere to prevent an assault, using such force as might be necessary, provided that after the separation he did not follow up either of the parties and assault him, held properly refused as not being applicable to the facts óf the case. 4. Appeal and error, § 1101*—effect of failure to file briefs. When appellee fails to file brief within- the time provided by the rules of court, the Appellate Court may reverse the judgment pro forma, unless on an examination of the record it deems it proper to decide the case on its merits.